DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/29/2022 has been entered. Claims 1-25 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 08/29/2022, with respect to the rejections of claims 1, 13 and 25 under 103 have been fully considered and are not persuasive. The claim amendments are taught by Roy (US Pub. 2014/0250288) in view of Coffman (US Patent 8,266,697) (please see the 103 rejection below).
Applicant argues (page 18)
Coffman merely teaches the prevention of the duplication of the mapping and the creation of the new node or edge for only those elements not already represented within the activity graph. Thus, Coffman teaches that a new node or edge is created for those elements not already represented within the activity graph. These elements in Coffman correspond to a remaining part of all the variables that requires the duplicate allocation. However, these elements are embedded in a new node or edge in Coffman. Thus, the variables in Coffman that have been previously selected are variables that require no duplicate allocation, as that term is used in the claims. As a result, Coffman fails to teach that these elements are unable to be embedded and are not selected as one of the variables of the partial problem.
In response
Coffman teaches a technique of mapping a set of elements into a graph, and within the set of elements, there is a first subset of elements (first part) that can be mapped into the graph if the system determines that each element in the first subset is not already represented by a node or edge of the graph when selected for mapping, and a second subset of elements (remaining part) that cannot be mapped into the graph when selected for mapping if the system determines that each element in the second subset is already represented by a node or edge of the graph [Coffman, claim 1, determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph], therefore, Coffman teaches on the limitation “variables are unable to be embedded and are not selected as one of the variables of the partial problem”.

Examiner’s comment
About the statement the examiner made on the Allowable Subject Mater section in the Non-Final action that “claims 10-12 and 22-24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and "the 112 (f) above were overcome”. The examiner mean the Applicant could amend those objected claims to avoid the 112 (f). However, without amending the original claim terms, claims 10-12 and 22-24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US Pub. 2014/0250288) in view of Coffman (US Patent 8,266,697).
As per claim 1, Roy teaches a variable embedding method used for solving a large-scale problem, in which not all variables of an optimization problem are unable to be embedded, using dedicated hardware for the optimization problem in which a hardware graph representing an interaction between vertices is configured by a specific fixed architecture, by dividing the variables of a problem graph into partial problems which is capable of being embedded in the vertices of the hardware graph of the dedicated hardware [abstract, “methods allow formulation of embeddings of problems via targeted hardware (e.g., particular quantum processor). In a first stage, sets of connected subgraphs are successively generated, each set including a respective subgraph for each decision variable in the problem graph, adjacent decisions variables in the problem graph mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph”; paragraph 0022, “in a second stage, following the first stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable”] and by repeating the optimization process of the partial problems when an interaction of the variables of the optimization problem is expressed in the problem graph to solve the interaction [paragraphs 0102-0103, “under the method 1000 multiple variables are temporarily allowed to be represented by the same vertex in a hardware graph. Further, chains are repeatedly updated by removing them and using the shortest-paths procedure to find better ones. Typically, the processor(s) builds up the set of chains, trying to find shortest paths using only unused vertices … the finder tries improve the embedding … refines the chains so that no vertex represents more than one variable. It does this by iteratively going through the variables in their order, removing a variable's chain from the embedding, and then reinserting with a better chain”; paragraph 0023, “Refining the connected subgraphs may include iteratively for each of the decision variables, in an defined order, removing the connected subgraph which represents the respective decision variable from the mapping of the problem graph to the hardware graph; and generating a replacement connected subgraph for the respective decision variable”], 
the method comprising: 
determining whether a duplicate allocation of the variables of the optimization problem to the vertices of the hardware graph is required when embedding at least a part of all the variables into the vertices of the hardware graph [paragraph 0022, “A method for use in embedding a problem in a target processor, the problem represented as a problem graph having a number of decision variables and the target processor represented as a hardware graph having a plurality of vertices coupleable via a number of edges may be summarized as including in a first stage, successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph; and in a second stage, following the first stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable”; It can be seen that the system determines a duplicate allocation of the variables of the optimization problem to the vertices of the hardware graph is required, thus refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable]; 
the determining whether the duplicate allocation is required includes:  
defining a vertex to which a variable is not allocated on the hardware graph as a starting point [Fig. 7, paragraph 0092, “a plurality of unused vertices 706 with generic vertex v”], 
defining a vertex allocated to an embedded variable adjacent to a variable to be additionally embedded as an ending point [Fig. 7, paragraphs 0091-0092, “chains S1 through Si-1 is known and shown at 704. Adjacent to the chains are a plurality of unused vertices 706 with generic vertex v” … S be the subgraph], and 
checking whether a route from the starting point to the ending point is configured on the hardware graph using only an unused vertex [Fig. 7, paragraph 0092, “compute the shortest-path distance from S to every unused vertex v in the subgraph of the hardware graph GH that has yet to be added to a chain (in this case, S is an ending point, unused vertex v on the hardware graph is a starting point)”].  
Roy does not teach
selecting one of the variables requiring no duplicate allocation and embedding selected variable in one of the vertices of the hardware graph without using another one of the variables requiring the duplicate allocation as one of the variables of the partial problem.  
wherein 
a first part of all the variables requires no duplicate allocation, is able to be embedded, and is selected as one of the variables of the partial problem, 
a remaining part of all the variables requires the duplicate allocation, is unable to be embedded, and is not selected as one of the variables of the partial problem. 
Coffman teaches
selecting one of the variables requiring no duplicate allocation and embedding selected variable in one of the vertices of the hardware graph without using another one of the variables requiring the duplicate allocation as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”; Since Roy teaches in abstract that variables in the problem graph mapped to respective vertices in the hardware graph, and Coffman teaches determining the elements to map to the graph to prevent duplication, therefore, the combination of Roy and Coffman read on the claim limitation],
wherein 
a first part of all the variables requires no duplicate allocation, is able to be embedded, and is selected as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”], 
a remaining part of all the variables requires the duplicate allocation, is unable to be embedded, and is not selected as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”; It can be seen new node or edge will not be created for elements within received activity reports that are already represented by a node or edge within the activity graph to prevent duplication (those elements will not be selected to map into the graph representation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of selecting one of the variables requiring no duplicate allocation and embedding selected variable in one of the vertices of the hardware graph of Coffman. Doing so would help generating a graphical representation of the network (Coffman, Col. 3, lines 18-19).

As per claim 13, Roy teaches a processing system for embedding variables used for solving a large-scale problem, in which not all variables of an optimization problem are unable to be embedded, using dedicated hardware for the optimization problem in which a hardware graph representing an interaction between vertices is configured by a specific fixed architecture, by dividing the variables of a problem graph into partial problems which is capable of being embedded in the vertices of the hardware graph of the dedicated hardware [abstract, “systems allow formulation of embeddings of problems via targeted hardware (e.g., particular quantum processor). In a first stage, sets of connected subgraphs are successively generated, each set including a respective subgraph for each decision variable in the problem graph, adjacent decisions variables in the problem graph mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph”; paragraph 0022, “in a second stage, following the first stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable”] and by repeating the optimization process of the partial problems when an interaction of the variables of the 38/44optimization problem is expressed in the problem graph to solve the interaction [paragraphs 0102-0103, “under the method 1000 multiple variables are temporarily allowed to be represented by the same vertex in a hardware graph. Further, chains are repeatedly updated by removing them and using the shortest-paths procedure to find better ones. Typically, the processor(s) builds up the set of chains, trying to find shortest paths using only unused vertices … the finder tries improve the embedding … refines the chains so that no vertex represents more than one variable. It does this by iteratively going through the variables in their order, removing a variable's chain from the embedding, and then reinserting with a better chain”; paragraph 0023, “Refining the connected subgraphs may include iteratively for each of the decision variables, in an defined order, removing the connected subgraph which represents the respective decision variable from the mapping of the problem graph to the hardware graph; and generating a replacement connected subgraph for the respective decision variable”], 
the system comprising: 
a determination unit [processor] that determines whether a duplicate allocation of the variables of the optimization problem to the vertices of the hardware graph is required when embedding at least a part of all the variables into the vertices of the hardware graph [paragraph 0028, “A system for use in embedding a problem in a target processor, the problem represented as a problem graph having a number of decision variables and the target processor represented as a hardware graph having a plurality of vertices coupleable via a number of edges may be summarized as including … in a first stage, the at least one processor: successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph; and in a second stage, the at least one processor: refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable”; It can be seen that the system determines a duplicate allocation of the variables of the optimization problem to the vertices of the hardware graph is required, thus refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable];
the determining whether the duplicate allocation is required includes:  
defining a vertex to which a variable is not allocated on the hardware graph as a starting point [Fig. 7, paragraph 0092, “a plurality of unused vertices 706 with generic vertex v”], 
defining a vertex allocated to an embedded variable adjacent to a variable to be additionally embedded as an ending point [Fig. 7, paragraphs 0091-0092, “chains S1 through Si-1 is known and shown at 704. Adjacent to the chains are a plurality of unused vertices 706 with generic vertex v” … S be the subgraph], and 
checking whether a route from the starting point to the ending point is configured on the hardware graph using only an unused vertex [Fig. 7, paragraph 0092, “compute the shortest-path distance from S to every unused vertex v in the subgraph of the hardware graph GH that has yet to be added to a chain (in this case, S is an ending point, unused vertex v on the hardware graph is a starting point)”].  
Roy does not teach
an embedding unit that selects one of the variables requiring no duplicate allocation and embeds selected variable in one of the vertices of the hardware graph without using another one of the variables requiring the duplicate allocation as one of the variables of the partial problems 
wherein 
a first part of all the variables requires no duplicate allocation, is able to be embedded, and is selected as one of the variables of the partial problem,  
a remaining part of all the variables requires the duplicate allocation, is unable to be embedded, and is not selected as one of the variables of the partial problem.
Coffman teaches
an embedding unit [the control server] that selects one of the variables requiring no duplicate allocation and embeds selected variable in one of the vertices of the hardware graph without using another one of the variables requiring the duplicate allocation as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”; Since Roy teaches in abstract that variables in the problem graph mapped to respective vertices in the hardware graph, and Coffman teaches determining the elements to map to the graph to prevent duplication, therefore, the combination of Roy and Coffman read on the claim limitation].  
wherein 
a first part of all the variables requires no duplicate allocation, is able to be embedded, and is selected as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”], 
a remaining part of all the variables requires the duplicate allocation, is unable to be embedded, and is not selected as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”; It can be seen new node or edge will not be created for elements within received activity reports that are already represented by a node or edge within the activity graph to prevent duplication (those elements will not be selected to map into the graph representation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of selecting one of the variables requiring no duplicate allocation and embedding selected variable in one of the vertices of the hardware graph of Coffman. Doing so would help generating a graphical representation of the network (Coffman, Col. 3, lines 18-19).

As per claim 25, Roy teaches a processing system for embedding variables used for solving a large-scale problem, in which not all variables of an optimization problem are unable to be embedded, using dedicated hardware for the optimization problem in which a hardware graph representing an interaction between vertices is configured by a specific fixed architecture, by dividing the variables of a problem graph into partial problems which is capable of being embedded in the vertices of the hardware graph of the dedicated hardware [abstract, “systems allow formulation of embeddings of problems via targeted hardware (e.g., particular quantum processor). In a first stage, sets of connected subgraphs are successively generated, each set including a respective subgraph for each decision variable in the problem graph, adjacent decisions variables in the problem graph mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph”; paragraph 0022, “in a second stage, following the first stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable”] and by repeating the optimization process of the partial problems when an interaction of the variables of the 38/44optimization problem is expressed in the problem graph to solve the interaction [paragraphs 0102-0103, “under the method 1000 multiple variables are temporarily allowed to be represented by the same vertex in a hardware graph. Further, chains are repeatedly updated by removing them and using the shortest-paths procedure to find better ones. Typically, the processor(s) builds up the set of chains, trying to find shortest paths using only unused vertices … the finder tries improve the embedding … refines the chains so that no vertex represents more than one variable. It does this by iteratively going through the variables in their order, removing a variable's chain from the embedding, and then reinserting with a better chain”; paragraph 0023, “Refining the connected subgraphs may include iteratively for each of the decision variables, in an defined order, removing the connected subgraph which represents the respective decision variable from the mapping of the problem graph to the hardware graph; and generating a replacement connected subgraph for the respective decision variable”], 
the system comprising: 
a processor [paragraph 0028, processor] configured to: 
determine whether a duplicate allocation of the variables of the 42/44optimization problem to the vertices of the hardware graph is required when embedding at least a part of all the variables into the vertices of the hardware graph [paragraph 0028, “A system for use in embedding a problem in a target processor, the problem represented as a problem graph having a number of decision variables and the target processor represented as a hardware graph having a plurality of vertices coupleable via a number of edges may be summarized as including … in a first stage, the at least one processor: successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph; and in a second stage, the at least one processor: refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable”; It can be seen that the system determines a duplicate allocation of the variables of the optimization problem to the vertices of the hardware graph is required, thus refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable];
the determining whether the duplicate allocation is required includes:  
defining a vertex to which a variable is not allocated on the hardware graph as a starting point [Fig. 7, paragraph 0092, “a plurality of unused vertices 706 with generic vertex v”], 
defining a vertex allocated to an embedded variable adjacent to a variable to be additionally embedded as an ending point [Fig. 7, paragraphs 0091-0092, “chains S1 through Si-1 is known and shown at 704. Adjacent to the chains are a plurality of unused vertices 706 with generic vertex v” … S be the subgraph], and 
checking whether a route from the starting point to the ending point is configured on the hardware graph using only an unused vertex [Fig. 7, paragraph 0092, “compute the shortest-path distance from S to every unused vertex v in the subgraph of the hardware graph GH that has yet to be added to a chain (in this case, S is an ending point, unused vertex v on the hardware graph is a starting point)”].  
Roy does not teach
select one of the variables requiring no duplicate allocation; and 
embed selected variable in one of the vertices of the hardware graph without using another one of the variables requiring the duplicate allocation as one of the variables of the partial problem, 
wherein 
a first part of all the variables requires no duplicate allocation, is able to be embedded, and is selected as one of the variables of the partial problem, 
a remaining part of all the variables requires the duplicate allocation, is unable to be embedded, and is not selected as one of the variables of the partial problem.
Coffman teaches
select one of the variables requiring no duplicate allocation; and embed selected variable in one of the vertices of the hardware graph without using another one of the variables requiring the duplicate allocation as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”; Since Roy teaches in abstract that variables in the problem graph mapped to respective vertices in the hardware graph, and Coffman teaches determining the elements to map to the graph to prevent duplication, therefore, the combination of Roy and Coffman read on the claim limitation].  
wherein 
a first part of all the variables requires no duplicate allocation, is able to be embedded, and is selected as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”], 
a remaining part of all the variables requires the duplicate allocation, is unable to be embedded, and is not selected as one of the variables of the partial problem [claim 1, “the control server translating data within an activity report generated from the received activity data into a graph representation and incorporating the translated data into a combined activity graph … determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph”; It can be seen new node or edge will not be created for elements within received activity reports that are already represented by a node or edge within the activity graph to prevent duplication (those elements will not be selected to map into the graph representation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of selecting one of the variables requiring no duplicate allocation and embedding selected variable in one of the vertices of the hardware graph of Coffman. Doing so would help generating a graphical representation of the network (Coffman, Col. 3, lines 18-19).

Claims 2-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Coffman and further in view of Choi (Minor-Embedding in Adiabatic Quantum Computation: I. The Parameter Setting Problem)
As per claim 2, Roy and Coffman teach the variable embedding method according to claim 1.
Roy further teaches
associating the vertices of the hardware graph based on an embedding method when embedding a complete graph in the hardware graph [abstract, “sets of connected subgraphs are successively generated, each set including a respective subgraph for each decision variable in the problem graph, adjacent decisions variables in the problem graph mapped to respective vertices in the hardware graph”]; 
selecting at least one vertex from among partial graphs coupled over the hardware graph in which the variables are embedded when embedding the variables in the hardware graph [paragraph 0077, “Assume the original problem is represented by the primal graph G = (V, E) where V is a set of vertices and E a set of edges. The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO, and two variables are adjacent if there is a nonzero quadratic interaction term between them. Let the hardware graph be denoted GH = (VH, EH)- Then a (specific) hardware decomposition of G is defined by a collection of subgraphs of GH, one for each vertex of V … Each variable is represented by a chain in the hardware graph such that if two variables are adjacent in the primal graph there is an edge between the chains in the hardware graph … An edge in the primal graph is presented as a path in the hardware graph”]; and 
Roy also teaches in paragraph 0022 that “generating a number of sets of connected subgraphs may include using only unused vertices in the hardware graph to represent the decision variables if an unused vertex in the hardware graph is available”.
Roy and Coffman do not explicitly teach
when embedding the variables in the hardware graph, prohibiting embedding other variables other than embedding variables by reserving the vertices coupled to selected at least one vertex and increasing a coupling with the other variables in correspondence with the embedding variable based on a content of the associating.  
Choi teaches
when embedding the variables in the hardware graph, prohibiting embedding other variables other than embedding variables by reserving the vertices coupled to selected at least one vertex and increasing a coupling with the other variables in correspondence with the embedding variable based on a content of the associating [Fig. 2, page 3, last paragraph, “in Figure 2, the logical qubit 1 (in orange color) of the graph G is mapped to a subtree of physical qubits (labelled 1) of the square lattice. Informally, a minor embedding Gemb of a graph G in the hardware graph U is a subgraph of U such that Gemb is an “expansion” of G by replacing each vertex of G with a (connected) subtree of U”


    PNG
    media_image1.png
    546
    1052
    media_image1.png
    Greyscale

Fig. 2 shows each vertex in G is mapped to a qubit in U, for example, 1 in orange, 2 in green … and other vertex of G is mapped to other qubit in U (by color) based on the association between the vertices in G (4 couples to 1 and 3, 8 couples to 1, etc.), wherein, 2 or more variables in G (2 or more colors) cannot be mapped to a same vertex in U].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include when embedding the variables in the hardware graph, prohibiting embedding other variables other than embedding variables by reserving the vertices coupled to selected at least one vertex and increasing a coupling with the other variables in correspondence with the embedding variable based on a content of the associating of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 3, Roy, Coffman and Choi teach the variable embedding method according to claim 2.
Roy further teaches
canceling the reserving of the vertices after completing a process for embedding all the variables coupled to embedded variable over the problem graph after performing the prohibiting of the embedding of the other variables [paragraph 0022, “generating a number of sets of connected subgraphs may include using only unused vertices in the hardware graph to represent the decision variables if an unused vertex in the hardware graph is available”; paragraph 0023, “iteratively for each of the decision variables, in an defined order, removing the connected subgraph which represents the respective decision variable from the mapping of the problem graph to the hardware graph; and generating a replacement connected subgraph for the respective decision variable; and after completing the removing of the connected subgraph and the generating of the replacement connected subgraph for each of the decision variables, determining whether the mapping of the problem graph to the hardware graph is improved relative to at least one previous mapping of the problem graph to the hardware graph”; paragraph 0099, “the first stage 1010 successively generates a set of connected subgraphs. There is a respective subgraph for each respective variable in the primal graph. Variables that are adjacent in the primal graph are connected by at least one respective edge in the hardware graph … the second stage 1050 … iteratively removes a vertex of G from the embedding”; It can be seen that removing the vertex of G after the embedding process indicates canceling the reserving of the vertices].  

As per claim 4, Roy, Coffman and Choi teach the variable embedding method according to claim 2.
	Roy further teaches
the hardware graph is configured by a chimera graph [paragraph 0027, “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor that includes a plurality of qubits and a plurality of couplers, the couplers selectively operable to couple selected ones of the qubits to one another, and may further include embedding the QUBO graph onto the quantum processor. The hardware graph may be a Chimera graph”], including unit cells having a plurality of vertices along a first direction and a second direction by a plurality of grids [paragraph 0054, “a Chimera architecture may be represented in a graph where the fixed number of qubits correspond to nodes and the fixed connectivity between qubits corresponds to the edges between nodes. An example of a Chimera architecture is C2. This is a 2 by 2 array of K4 ,4 bipartite graph unit cells. In the C2 there are 32 nodes and 80 edges. An example of a Chimera architecture is C. This is a 8 by 8 array ofK4 ,4 bipartite graph unit cells. In the Cg there are 512 nodes and 1472 edges”, where, first and second directions can be vertical and horizontal directions]; 
Choi teaches
reserving a vertex as a second vertex corresponding to another unit cell coupled along the first direction or the second direction with a first vertex of one of the unit cells as a base point [Fig. 2 shows after the first vertex of G is embedded in U, the vertices of U which located next to the first embedded vertex (for example vertex 1) in either direction may be reserved based on the association between the vertices in G, for example, 4 couples to 1 and 3, 8 couples to 1, etc.].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of reserving a vertex as a second vertex corresponding to another unit cell coupled along the first direction or the second direction with a first vertex of one of the unit cells as a base point of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 5, Roy and Coffman teach the variable embedding method according to claim 1.
Roy and Coffman do not explicitly teach
when selecting a variable to be embedded in the problem graph additionally, the variable is selected from among unembedded variables coupled to embedded variables.  
Choi teaches
when selecting a variable to be embedded in the problem graph additionally, the variable is selected from among unembedded variables coupled to embedded variables [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of selecting a variable to be embedded in the problem graph additionally, the variable is selected from among unembedded variables coupled to embedded variables of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 6, Roy and Coffman teach the variable embedding method according to claim 1.
Roy and Coffman do not explicitly teach
when selecting a variable to be embedded in the problem graph additionally, and embedding a selected variable in the hardware graph, 
one of embedded variables is selected, the variable coupled to the one of embedded variables is selected, and an embedding process of the variable is completed, and then, 
another one of embedded variables is selected, and an embedding process of the variable coupled to the another one of embedded variables is performed.  
Choi teaches
when selecting a variable to be embedded in the problem graph additionally, and embedding a selected variable in the hardware graph [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”, and “2” is embedded in graph U], 
one of embedded variables is selected, the variable coupled to the one of embedded variables is selected, and an embedding process of the variable is completed [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”, and “2” is embedded in graph U], and then, 
another one of embedded variables is selected, and an embedding process of the variable coupled to the another one of embedded variables is performed [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”, and “2” is embedded in graph U, then vertex “3” of graph G is selected and the embedding process of “3” in graph U is performed].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of selecting another one of embedded variables, and an embedding process of the variable coupled to the another one of embedded variables is performed of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 14, Roy and Coffman teach the processing system according to claim 13.
Roy further teaches
an associating unit [processor] that associates the vertices of the hardware graph based on an embedding method when embedding a complete graph in the hardware graph [paragraph 0028, “A system for use in embedding a problem in a target processor … in a first stage, the at least one processor: successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph]; 
a selection unit [processor] that selects at least one vertex from among partial graphs coupled over the hardware graph in which the variables are embedded when embedding the variables in the hardware graph [paragraph 0077, “Assume the original problem is represented by the primal graph G = (V, E) where V is a set of vertices and E a set of edges. The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO, and two variables are adjacent if there is a nonzero quadratic interaction term between them. Let the hardware graph be denoted GH = (VH, EH)- Then a (specific) hardware decomposition of G is defined by a collection of subgraphs of GH, one for each vertex of V … Each variable is represented by a chain in the hardware graph such that if two variables are adjacent in the primal graph there is an edge between the chains in the hardware graph … An edge in the primal graph is presented as a path in the hardware graph”]; and 
Roy also teaches in paragraph 0022 that “generating a number of sets of connected subgraphs may include using only unused vertices in the hardware graph to represent the decision variables if an unused vertex in the hardware graph is available”.
Roy and Coffman do not explicitly teach
a prohibition unit that, when embedding the variables in the hardware graph, prohibits embedding other variables other than embedding variables by reserving the vertices coupled to selected at least one vertex and increasing a coupling with the other variables in correspondence with the embedding variable based on a content of the associating.  
Choi teaches
a prohibition unit [abstract, “using an adiabatic quantum computer that implements an Ising spin-1/2 Hamiltonian, by reduction through minor-embedding of G”] that, when embedding the variables in the hardware graph, prohibits embedding other variables other than embedding variables by reserving the vertices coupled to selected at least one vertex and increasing a coupling with the other variables in correspondence with the embedding variable based on a content of the associating [Fig. 2, page 3, last paragraph, “in Figure 2, the logical qubit 1 (in orange color) of the graph G is mapped to a subtree of physical qubits (labelled 1) of the square lattice. Informally, a minor embedding Gemb of a graph G in the hardware graph U is a subgraph of U such that Gemb is an “expansion” of G by replacing each vertex of G with a (connected) subtree of U”


    PNG
    media_image1.png
    546
    1052
    media_image1.png
    Greyscale


Fig. 2 shows each vertex in G is mapped to a qubit in U, for example, 1 in orange, 2 in green … and other vertex of G is mapped to other qubit in U (by color) based on the association between the vertices in G (4 couples to 1 and 3, 8 couples to 1, etc.), wherein, 2 or more variables in G (2 or more colors) cannot be mapped to a same vertex in U].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include when embedding the variables in the hardware graph, prohibiting embedding other variables other than embedding variables by reserving the vertices coupled to selected at least one vertex and increasing a coupling with the other variables in correspondence with the embedding variable based on a content of the associating of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 15, Roy, Coffman and Choi teach the processing system according to claim 14. 
Roy further teaches
 a cancel unit [processor] that cancels the reserving of the vertices after completing a process for embedding all the variables coupled to embedded variable over the problem graph after performing the prohibiting of the embedding of the other variables [paragraph 0022, “generating a number of sets of connected subgraphs may include using only unused vertices in the hardware graph to represent the decision variables if an unused vertex in the hardware graph is available”; paragraph 0023, “iteratively for each of the decision variables, in an defined order, removing the connected subgraph which represents the respective decision variable from the mapping of the problem graph to the hardware graph; and generating a replacement connected subgraph for the respective decision variable; and after completing the removing of the connected subgraph and the generating of the replacement connected subgraph for each of the decision variables, determining whether the mapping of the problem graph to the hardware graph is improved relative to at least one previous mapping of the problem graph to the hardware graph”; paragraph 0099, “the first stage 1010 successively generates a set of connected subgraphs. There is a respective subgraph for each respective variable in the primal graph. Variables that are adjacent in the primal graph are connected by at least one respective edge in the hardware graph … the second stage 1050 … iteratively removes a vertex of G from the embedding”; It can be seen that removing the vertex of G after the embedding process indicates canceling the reserving of the vertices].  

As per claim 16, Roy, Coffman and Choi teach the processing system according to claim 14. 
Roy further teaches
the hardware graph is configured by a chimera graph [paragraph 0027, “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor that includes a plurality of qubits and a plurality of couplers, the couplers selectively operable to couple selected ones of the qubits to one another, and may further include embedding the QUBO graph onto the quantum processor. The hardware graph may be a Chimera graph”], including unit cells having a plurality of vertices along a first direction and a second direction by a plurality of grids [paragraph 0054, “a Chimera architecture may be represented in a graph where the fixed number of qubits correspond to nodes and the fixed connectivity between qubits corresponds to the edges between nodes. An example of a Chimera architecture is C2. This is a 2 by 2 array of K4 ,4 bipartite graph unit cells. In the C2 there are 32 nodes and 80 edges. An example of a Chimera architecture is C. This is a 8 by 8 array ofK4 ,4 bipartite graph unit cells. In the Cg there are 512 nodes and 1472 edges”, where, first and second directions can be vertical and horizontal directions]; 
Choi teaches
a reservation unit [abstract, computer] that, reserves a vertex as a second vertex corresponding to another unit cell coupled along the first direction or the second direction with a first vertex of one of the unit cells as a base point [Fig. 2 shows after the first vertex of G is embedded in U, the vertices of U which located next to the first embedded vertex (for example vertex 1) in either direction may be reserved based on the association between the vertices in G, for example, 4 couples to 1 and 3, 8 couples to 1, etc.].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of reserving a vertex as a second vertex corresponding to another unit cell coupled along the first direction or the second direction with a first vertex of one of the unit cells as a base point of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 17, Roy and Coffman teach the processing system according to claim 13.
Roy and Coffman do not explicitly teach
when selecting a variable to be embedded in the problem graph additionally, the variable is selected from among unembedded variables coupled to embedded variables.  
Choi teaches
when selecting a variable to be embedded in the problem graph additionally, the variable is selected from among unembedded variables coupled to embedded variables [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of selecting a variable to be embedded in the problem graph additionally, the variable is selected from among unembedded variables coupled to embedded variables of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 18, Roy and Coffman teach the processing system according to claim 13.
Roy and Coffman do not explicitly teach
when selecting a variable to be embedded in the problem graph additionally, and embedding a selected variable in the hardware graph, 
one of embedded variables is selected, the variable coupled to the one of embedded variables is selected, and an embedding process of the variable is completed, and then, 
another one of embedded variables is selected, and an embedding process of the variable coupled to the another one of embedded variables is performed.  
Choi teaches
when selecting a variable to be embedded in the problem graph additionally, and embedding a selected variable in the hardware graph [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”, and “2” is embedded in graph U], 
one of embedded variables is selected, the variable coupled to the one of embedded variables is selected, and an embedding process of the variable is completed [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”, and “2” is embedded in graph U], and then, 
another one of embedded variables is selected, and an embedding process of the variable coupled to the another one of embedded variables is performed [Fig. 2, shows after the vertex “1” of G is mapped to a subtree of vertices of U, a vertex “2” is selected from the unembedded variables (2-7) coupled to “1”, and “2” is embedded in graph U, then vertex “3” of graph G is selected and the embedding process of “3” in graph U is performed].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the process of selecting another one of embedded variables, and an embedding process of the variable coupled to the another one of embedded variables is performed of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

Claims 7, 9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Coffman and further in view of Ushijima-Mwesigwa et al. (Graph Partitioning using Quantum Annealing on the D-Wave System).
As per claim 7, Roy and Coffman teach the variable embedding method according to claim 1.
Roy further teaches
the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables [paragraph 0031, “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor”; paragraph 0077, “Assume the original problem is represented by the primal graph G = (V, E) where Vis a set of vertices and E a set of edges. The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO”];
36/44when selecting a variable of the partial problem to include at least a part of the binary variables among the multivalued variables and embedding in the vertices of the hardware graph, the binary variables are selected to include a binary variable corresponding to the first value, and are embedded in the vertices of the hardware graph [paragraph 0077, “The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO”; paragraph 0099, “find a embedding for a primal graph in a hardware graph … In the first stage 1010, an embedding finder greedily builds up a decomposition of primal graph G, vertex by vertex. As each vertex is added the finder has a partial embedding of G. A partial embedding of G is a specific hardware embedding of the subgraphs of the primal graph G induced by vertices added so far”; It can be seen that all of the variables (including the binary variable correspond to the first value) of the problem graph are selected and embedding in the vertices of the hardware graph].  
Roy and Coffman do not explicitly teach
 the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values (emphasis added); and  
Ushijima-Mwesigwa teaches
the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values [page 2, Col. 1, 2nd paragraph, “the quantum unconstrained binary optimization (QUBO) representation with it’s 0/1-valued variables”; page 3, Col. 1, section 1.2, 1st paragraph, “In order to reduce the complexity or enable parallelization, regardless of the application, a common technique used is to partition the graph into smaller subproblems”; page 3, Col. 2, 2nd paragraph, “In order to partition a graph using a quantum annealer, the graph partitioning problem must be reformulated as a QUBO or Ising problem”; page 4, section 1.3, 1st paragraph, “The k-Concurrent approach allows us to partition a graph into k parts … each graph vertex is represented by a super-node consisting of k subnodes, where k is the number of partitions desired (see Fig. 1). Each of the k subnodes has a unary encoding (either “0” or “1”). After GP, only one of the subnodes is set to “1”, while the rest are “0” for each vertex”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values of Ushijima-Mwesigwa. Doing so would help partitioning a graph into a number of parts, and determining which part the vertex belongs (Ushijima-Mwesigwa, page 4, Col. 1, section 1.3).

As per claim 9, Roy, Coffman and Ushijima-Mwesigwa teach the variable embedding method according to claim 7.
Roy further teaches
when a binary variable defined as the first value is determined to be non-embeddable or when two or more of the binary variables representing selected multivalued variable are determined to be non-embeddable, an entire embedding process of the multivalued variables represented by the binary variable is invalidated, and a previously embedded binary variable is removed from the partial problem [paragraph 0022, “A method for use in embedding a problem in a target processor, the problem represented as a problem graph having a number of decision variables and the target processor represented as a hardware graph having a plurality of vertices coupleable via a number of edges may be summarized as including in a first stage, successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph; and in a second stage, following the first stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable (determining one or more decision variables (including the variable defined as the first value) to be non-embeddable, removing the previously embedded one or more decision variables such that no vertex represents more than a single decision variable)”; It can be seen that when the previously embedded variables are determined to be non-embeddable and removed, the entire embedding process of the multivalued variables associated with the removed variable is invalidated].  

As per claim 19, Roy and Coffman teach the processing system according to claim 13.
Roy further teaches
the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables [paragraph 0031, “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor”; paragraph 0077, “Assume the original problem is represented by the primal graph G = (V, E) where Vis a set of vertices and E a set of edges. The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO”];
when selecting a variable of the partial problem to include at least a part of the binary variables among the multivalued variables and embedding in the vertices of the hardware graph, the embedding unit selects the binary variables to include a binary variable corresponding to the first value, and embeds in the vertices of the hardware graph [paragraph 0077, “The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO”; paragraph 0099, “find an embedding for a primal graph in a hardware graph … In the first stage 1010, an embedding finder greedily builds up a decomposition of primal graph G, vertex by vertex. As each vertex is added the finder has a partial embedding of G. A partial embedding of G is a specific hardware embedding of the subgraphs of the primal graph G induced by vertices added so far”; It can be seen that all of the variables (including the binary variable correspond to the first value) of the problem graph are selected and embedding in the vertices of the hardware graph].  
Roy and Coffman do not explicitly teach
 the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values (emphasis added); and  
Ushijima-Mwesigwa teaches
the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values [page 2, Col. 1, 2nd paragraph, “the quantum unconstrained binary optimization (QUBO) representation with it’s 0/1-valued variables”; page 3, Col. 1, section 1.2, 1st paragraph, “In order to reduce the complexity or enable parallelization, regardless of the application, a common technique used is to partition the graph into smaller subproblems”; page 3, Col. 2, 2nd paragraph, “In order to partition a graph using a quantum annealer, the graph partitioning problem must be reformulated as a QUBO or Ising problem”; page 4, section 1.3, 1st paragraph, “The k-Concurrent approach allows us to partition a graph into k parts … each graph vertex is represented by a super-node consisting of k subnodes, where k is the number of partitions desired (see Fig. 1). Each of the k subnodes has a unary encoding (either “0” or “1”). After GP, only one of the subnodes is set to “1”, while the rest are “0” for each vertex”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include the large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values of Ushijima-Mwesigwa. Doing so would help partitioning a graph into a number of parts, and determining which part the vertex belongs (Ushijima-Mwesigwa, page 4, Col. 1, section 1.3).

As per claim 21, Roy, Coffman and Ushijima-Mwesigwa teach the processing system according to claim 19.
Roy further teaches
an invalidation processing unit [processor] that, when a binary variable defined as the first value is determined to be non-embeddable or when two or more of the binary variables representing selected multivalued variable are determined to be non-embeddable, invalidates an entire embedding process of the multivalued variables represented by the binary variable, and removes a previously embedded binary variable from the partial problem [paragraph 0022, “A method for use in embedding a problem in a target processor, the problem represented as a problem graph having a number of decision variables and the target processor represented as a hardware graph having a plurality of vertices coupleable via a number of edges may be summarized as including in a first stage, successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph; and in a second stage, following the first stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable (determining one or more decision variables (including the variable defined as the first value) to be non-embeddable, removing the previously embedded one or more decision variables such that no vertex represents more than a single decision variable)”; It can be seen that when the previously embedded variables are determined to be non-embeddable and removed, the entire embedding process of the multivalued variables associated with the removed variable is invalidated].  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Coffman in view of Ushijima-Mwesigwa et al. and further in view of Choi (Minor-Embedding in Adiabatic Quantum Computation: I. The Parameter Setting Problem).
As per claim 8, Roy, Coffman and Ushijima-Mwesigwa teach the variable embedding method according to claim 7.
Roy teaches
embedding a binary variable of a multivalued variable [paragraph 0077, “The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO”; paragraph 0099, “find a embedding for a primal graph in a hardware graph …];
Roy, Coffman and Ushijima-Mwesigwa do not explicitly teach
when additionally embedding a binary variable of a multivalued variable, coupled over the problem graph to another multivalued variable on which an embedding process is already performed, in a vertex of the hardware graph, the binary variable coupled over the problem graph to an embedded binary variable or the binary variable satisfying a condition of defining as the first value is preferentially embedded among the binary variables representing the multivalued variables. 
Choi teaches 
when additionally embedding a binary variable of a multivalued variable, coupled over the problem graph to another multivalued variable on which an embedding process is already performed, in a vertex of the hardware graph, the binary variable coupled over the problem graph to an embedded binary variable [Fig. 2 shows a problem graph G (on the left) where each variable of multiple variables (indicating as numbers and colors) is connected to one or more other variables, and how the variables are embedded into the hardware graph on the right with the connections corresponding to the connecting similar to the problem graph; Since Roy teaches the variables are the binary variables, and Choi teaches when embedding additional variable in a vertex of the hardware graph, the newly embedding variable couples to an embedded variable (variable that is previously embedded), for example, in fig. 2 below, first embedding “1”, then when additionally embedding a binary variable (which is “2”) in a vertex of the hardware graph, “2” couples to “1” which is already embedded in the hardware graph] or the binary variable satisfying a condition of defining as the first value is preferentially embedded among the binary variables representing the multivalued variables. 


    PNG
    media_image2.png
    448
    856
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include when additionally embedding a binary variable of a multivalued variable in a vertex of the hardware graph, the binary variable coupled over the problem graph to an embedded binary variable of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

As per claim 20, Roy, Coffman and Ushijima-Mwesigwa teach the processing system according to claim 19.
Roy teaches
embedding a binary variable of a multivalued variable [paragraph 0077, “The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO”; paragraph 0099, “find a embedding for a primal graph in a hardware graph …];
Roy, Coffman and Ushijima-Mwesigwa do not explicitly teach
when additionally embedding a binary variable of a multivalued variable, 40/44coupled over the problem graph to another multivalued variable on which an embedding process is already performed, in a vertex of the hardware graph, the embedding unit preferentially embeds the binary variable coupled over the problem graph to an embedded binary variable or the binary variable satisfying a condition of defining as the first value among the binary variables representing the multivalued variables.  
Choi teaches 
when additionally embedding a binary variable of a multivalued variable, 40/44coupled over the problem graph to another multivalued variable on which an embedding process is already performed, in a vertex of the hardware graph, the embedding unit preferentially embeds the binary variable coupled over the problem graph to an embedded binary variable [Fig. 2 shows a problem graph G (on the left) where each variable of multiple variables (indicating as numbers and colors) is connected to one or more other variables, and how the variables are embedded into the hardware graph on the right with the connections corresponding to the connecting similar to the problem graph; Since Roy teaches the variables are the binary variables, and Choi teaches when embedding additional variable in a vertex of the hardware graph, the newly embedding variable couples to an embedded variable (variable that is previously embedded), for example, in fig. 2 below, first embedding “1”, then when additionally embedding a binary variable (which is “2”) in a vertex of the hardware graph, “2” couples to “1” which is already embedded in the hardware graph] or the binary variable satisfying a condition of defining as the first value among the binary variables representing the multivalued variables.  

    PNG
    media_image2.png
    448
    856
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of embeddings of problems via targeted hardware of Roy to include when additionally embedding a binary variable of a multivalued variable in a vertex of the hardware graph, the binary variable coupled over the problem graph to an embedded binary variable of Choi. Doing so would help creating an embedding of the input graph G in the square lattice U (Choi, Fig. 2).

Allowable Subject Matter
Claims 10-12 and 22-24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10 is allowable for disclosing a variable embedding method, in which a large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values, the variable embedding method comprising: 
embedding a two-choice variable as a variable in a vertex of a hardware graph using the variable embedding method according to claim 1 after converting into a two-choice optimization problem for selecting a multivalued state of the multivalued variable between two choices using a two-choice variable when optimizing the multivalued variable of the multivalued problem.  
The closest references found
Roy (US Pub. 2014/0250288) in abstract and paragraphs 0022, 0077 discloses a method allow formulation of embeddings of problems via targeted hardware, where the original problem is represented by the primal graph G = (V, E) where V is a set of vertices and E a set of edges. The primal graph, also known as the problem graph, is found in the adjacency information in the QUBO. The vertices of this graph represent the binary variables of the QUBO. The problem graph having a number of decision variables and the target processor represented as a hardware graph having a plurality of vertices coupleable via a number of edges, in a first stage, successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph, and in a second stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable.
Coffman (US Patent 8,266,697) in claim 1 discloses a concept of incorporating the data into a graph, where the system determining which elements within received activity reports are already represented by a node or edge within the activity graph in order to prevent duplication of a mapping within the activity graph of already represented elements … creating a new node or edge for only those elements not already represented within the activity graph.
Ushijima-Mwesigwa et al. (Graph Partitioning using Quantum Annealing on the D-Wave System) in pages 2-4 teaches the quantum unconstrained binary optimization (QUBO) representation with it’s 0/1-valued variables, in order to partition a graph using a quantum annealer, the problem must be reformulated as a QUBO or Ising problem, partitioning a graph into k parts, each graph vertex is represented by a super-node consisting of k subnodes. Each of the k subnodes has a unary encoding (either “0” or “1”). After GP, only one of the subnodes is set to “1”, while the rest are “0” for each vertex”.
However, the combination of Roy, Coffman, Ushijima-Mwesigwa and other secondary references fail to teach
a large-scale problem is a multivalued problem applied with multivalued variables represented by binary variables limited by a constraint including a one-hot constraint or a one-cold constraint in which only one first value is different from all other second values, the variable embedding method comprising: 
embedding a two-choice variable as a variable in a vertex of a hardware graph using the variable embedding method according to claim 1 after converting into a two-choice optimization problem for selecting a multivalued state of the multivalued variable between two choices using a two-choice variable when optimizing the multivalued variable of the multivalued problem.  
Therefore the combination of features is considered to be allowable.
Claims 11-12 are considered to be allowable because they are dependent on claim 10.
Claim 22 is considered to be allowable for disclosing the similar subject matter to claim 10.
Claims 23-24 are considered to be allowable because they are dependent on claim 22.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Aramon et al. (US Pub. 2018/0137083) describes a method for setting parameters of a discrete optimization problem embedded to an optimization solver and solving it.
Macready et al. (US Pub. 2014/0324933) describes methods formulate problems for solving by a quantum processor using hardware graph decomposition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRI T NGUYEN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128